                                                                          Case 4:18-cv-07238-YGR Document 63 Filed 09/10/20 Page 1 of 2




                                                                  1                                   UNITED STATES DISTRICT COURT
                                                                  2                                NORTHERN DISTRICT OF CALIFORNIA
                                                                  3

                                                                  4   MICHELLE CHARMAINE LAWSON.,                        Case No.: 4:18-cv-07238-YGR
                                                                  5
                                                                                   Plaintiff,                            ORDER DENYING WITHOUT PREJUDICE
                                                                  6                                                      STIPULATION RE: PROTECTIVE ORDER
                                                                             vs.
                                                                  7

                                                                  8   CITY OF ARCATA, ET. AL.,
                                                                                                                         Re: Dkt. No. 62
                                                                  9                 Defendants.
                                                                 10

                                                                 11
                                                                             The parties have submitted their stipulated proposed protective order. (Dkt. No. 62.) The
                                                                 12
                                                                      request for entry of the proposed protected order is DENIED WITHOUT PREJUDICE to submission of a
                               Northern District of California
United States District Court




                                                                 13
                                                                      corrected version of the proposed order for the following reasons:
                                                                 14
                                                                             The procedures set forth in section 6 of the proposed protective order are inconsistent with this
                                                                 15

                                                                 16
                                                                      Court’s Standing Order In Civil Cases, paragraph 8(c). The Court notes that the Northern District

                                                                 17
                                                                      provides a model protective order for standard litigation on its website at:

                                                                 18   https://cand.uscourts.gov/model-protective-orders. The Court generally will approve a protective

                                                                 19   order consistent with the model, provided it substitutes language similar to the paragraph below, in

                                                                 20   conformity with this Court’s Standing Order:

                                                                 21                  6.3     Judicial Intervention. If the Parties cannot resolve a challenge without
                                                                 22          court intervention, the parties shall follow the Court’s Standing Order in Civil Cases
                                                                             regarding Discovery and Discovery Motions. The parties may file a joint letter brief
                                                                 23          regarding retaining confidentiality within 21 days of the initial notice of challenge or
                                                                             within 14 days of the parties agreeing that the meet and confer process will not
                                                                 24          resolve their dispute, whichever is earlier. Failure by a Designating Party to file such
                                                                 25          discovery dispute letter within the applicable 21 or 14 day period (set forth above)
                                                                             with the Court shall automatically waive the confidentiality designation for each
                                                                 26          challenged designation. If, after submitting a joint letter brief, the Court allows that a
                                                                             motion may be filed, any such motion must be accompanied by a competent
                                                                 27
                                                                             declaration affirming that the movant has complied with the meet and confer
                                                                 28          requirements imposed in the preceding paragraph. The Court, in its discretion, may
                                                                             elect to transfer the discovery matter to a Magistrate Judge.
                                                                          Case 4:18-cv-07238-YGR Document 63 Filed 09/10/20 Page 2 of 2




                                                                                      In addition, the parties may file a joint letter brief regarding a challenge to a
                                                                  1
                                                                             confidentiality designation at any time if there is good cause for doing so, including a
                                                                  2          challenge to the designation of a deposition transcript or any portions thereof. If,
                                                                             after submitting a joint letter brief, the Court allows that a motion may be filed, any
                                                                  3          motion brought pursuant to this provision must be accompanied by a competent
                                                                             declaration affirming that the movant has complied with the meet and confer
                                                                  4
                                                                             requirements imposed by the preceding paragraph. The Court, in its discretion, may
                                                                  5          elect to refer the discovery matter to a Magistrate Judge.
                                                                                      The burden of persuasion in any such challenge proceeding shall be on the
                                                                  6          Designating Party. Frivolous challenges, and those made for an improper purpose
                                                                  7
                                                                             (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                                                                             expose the Challenging Party to sanctions. Unless the Designating Party has waived
                                                                  8          the confidentiality designation by failing to file a letter brief to retain confidentiality
                                                                             as described above, all parties shall continue to afford the material in question the
                                                                  9          level of protection to which it is entitled under the Producing Party’s designation until
                                                                 10          the court rules on the challenge.

                                                                 11
                                                                      The parties are further directed to comply with the Court’s Standing Order In Civil Cases, paragraph
                                                                 12
                                                                      8(c). See id. (“To the extent the parties’ proposed stipulated protective order varies from the model,
                                                                 13
                               Northern District of California
United States District Court




                                                                      exclusive of paragraph 6.3 set forth above, the parties shall submit a redline comparison with the
                                                                 14
                                                                      model Stipulated Protective Order for Standard Litigation, along with their electronic form of
                                                                 15
                                                                      proposed order, to ygrpo@cand.uscourts.gov.”).
                                                                 16
                                                                             This Order terminates Docket Number 62.
                                                                 17
                                                                             IT IS SO ORDERED.
                                                                 18

                                                                 19
                                                                      Dated: September 10, 2020                               _______________________________________
                                                                 20
                                                                                                                                  YVONNE GONZALEZ ROGERS
                                                                 21                                                              UNITED STATES DISTRICT JUDGE

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28



                                                                                                                          2
